                                                                        Louis V. Fasulo, Esq.- NY & J
                                                                        Samuel M. Braverman, Esq.- NY & NJ
                                                                        Charles Di Maggio, Esq.- NY & CO

                                                                        www.FBDMLaw.com
                                                                        SBraverlaw@fbdm law .com




FASULO BRAVERMAN & DT MAGGTO, LLP

   ATTORNEYS AT LAW

                                                                        December 30, 2019

     Hon. Sidney H. Stein
     United States District Judge
     United States District Court
     500 Pearl Street
     New York, New York 10007                                                                          FILED:
     Re:    United States v. Ketabchi, et al. (Daniel Quirk)
     Dkt    17 Cr 243

     Dear Judge Stein:

            I represent Daniel Quirk in the above matter. This matter is presently scheduled for
     sentencing on February 12, 2020, pursuant to the Court's order of December 19, 2019 (ECF
     Docket Entry 518).

            I spoke with Probation to confirm the new sentencing date and was informed by
     Probation that no PSI has been prepared because Probation was not notified that the matter was
     ready for sentencing (contrary to the Court's order of August 29, 2019 referring the matter to
     Probation) (ECF Docket Entry of August 29, 2019, no docket number assigned or order
     attached).




                                           SI DF.... Y H.       S EIN
  225 Broadway, Suite 715                          "A~eiile-,
                                         SOS Eiglt .         imte 300                    Post Office Box 127
  New York, New York 10007                New York, New York 10018                Tenafly, New Jersey 07670
  Tel (212) 566-6213                          Tel (212) 967-0352                          Tel (201) 569-1595
  Fax (212) 566-8165                          Fax (201) 596-2724                          Fax (201) 596-2724
